            Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


ROSALINDA SANCHEZ                                                               PLAINTIFF


vs.                                       No. 5:20-cv-976


OPCION UNO, LTD., SAN PEDRO                                                   DEFENDANTS
BROWN, LLC, and J. CASH CARY


                                    ORIGINAL COMPLAINT


       COMES NOW Plaintiff Rosalinda Sanchez (“Plaintiff”), by and through her

attorney Josh Sanford of Sanford Law Firm, PLLC, and for her Original Complaint

against Defendants Opcion Uno, Ltd., San Pedro Brown, LLC, and J. Cash Cary

(collectively “Defendant” or “Defendants”), she does hereby state and allege as follows:

                         I.          PRELIMINARY STATEMENTS

       1.      This is an action brought by Plaintiff against Defendant for violation of the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”).

       2.      Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, costs, and a reasonable attorneys’ fee, as a result of Defendant’s policy and

practice of failing to pay Plaintiff sufficient overtime wages under the FLSA within the

applicable statutory limitations period.

       3.      Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FLSA as

described, infra.



                                              Page 1 of 7
                              Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                          Original Complaint
            Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 2 of 7




                             II.     JURISDICTION AND VENUE

       4.      The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.      Defendant conducts business within the State of Texas.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

       7.      Plaintiff was employed at Defendant’s business in San Antonio. Therefore,

the acts alleged in this Complaint had their principal effect within the Western District of

Texas, and venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                   III.     THE PARTIES

       10.     Plaintiff is an individual and a resident and domiciliary of Bexar County.

       11.     Separate Defendant Opcion Uno, Ltd. (“Opcion Uno”), is a domestic

limited partnership.

       12.     Opcion Uno’s registered agent for service of process is J. Cash Cary at

8918 Tesoro, Suite 500, San Antonio, Texas 78217.

       13.     Separate Defendant San Pedro Brown, LLC (“San Pedro Brown”), is a

domestic limited liability company.

       14.     San Pedro Brown’s registered agent for service of process is J. Cash Cary

at 8918 Tesoro Drive, Suite 500, San Antonio, Texas 78217.

       15.     Separate Defendant J. Cash Cary (“Cary”) is an individual and a resident

of Texas.

                                           Page 2 of 7
                           Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                       Original Complaint
          Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 3 of 7




        16.   Defendants do business as FirstOption Workforce Solutions.

        17.   Defendant maintains a website at https://www.firstoptionws.com/.

                                  IV.   FACTUAL ALLEGATIONS

        18.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        19.   Cary is the owner, principal, officer and/or director of Opcion Uno and San

Pedro Brown.

        20.   Cary manages and controls the day-to-day operations of Opcion Uno and

San Pedro Brown, including but not limited to the decision to not pay Plaintiff for all

hours worked, nor a sufficient premium for hours worked in excess of forty (40) per

week.

        21.   Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

        22.   Upon information and belief, the revenue generated from Opcion Uno and

San Pedro Brown was merged and managed in a unified manner.

        23.   As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage

policy, Defendants operated as a single enterprise.

        24.   Defendant is a staffing agency, and contracts with businesses to help

them fill their staffing needs.

        25.   Defendant’s office is located in San Antonio.

                                            Page 3 of 7
                            Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                        Original Complaint
         Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 4 of 7




      26.     During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved

in or produced for interstate commerce.

      27.     Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Original

Complaint.

      28.     Defendant was, at all times relevant hereto, Plaintiff’s employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

      29.     Defendant employed Plaintiff from December of 2019 until July of 2020.

      30.     Specifically, Defendant employed Plaintiff as a salaried recruiter.

      31.     As a recruiter, Plaintiff was responsible for checking in with businesses

and helping them fill any available positions by providing resumes of potential

candidates.

      32.     At all relevant times herein, Defendant directly hired Plaintiff to work in its

staffing agency, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at least

some records regarding his employment.

      33.     At all times material hereto, Plaintiff was entitled to the rights, protections,

and benefits provided under the FLSA.

      34.     Plaintiff did not have the authority to hire or fire any other employee.




                                           Page 4 of 7
                           Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                       Original Complaint
          Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 5 of 7




        35.       Plaintiff was not asked to provide input as to which employees should be

hired or fired.

        36.       Plaintiff did not exercise independent judgment as to matters of

significance in carrying out her duties.

        37.       Plaintiff regularly worked more than 40 hours per week during the relevant

time period.

        38.       Plaintiff generally worked from 8 AM to 5:30 or 6:00 PM, Monday through

Friday, and performed additional work in the evenings and on weekends such as

responding to emails and phone calls.

        39.       Plaintiff estimates she regularly worked between 45 and 55 hours per

week.

        40.       Defendant did not keep track of Plaintiff’s time, either while she was in the

office or when she was working from home.

        41.       Defendants did not pay Plaintiff one and one-half (1.5) her regular rate for

hours worked over forty (40) in a week.

        42.       At all relevant times herein, Defendants have deprived Plaintiff of sufficient

overtime compensation for all of the hours he worked over forty (40) per week.

        43.       Defendants knew or showed reckless disregard for whether their actions

violated the FLSA and the AMWA.

                      V.     CAUSE OF ACTION—Violation of the FLSA

        44.       Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        45.       Plaintiff asserts this claim for damages and declaratory relief pursuant to

                                              Page 5 of 7
                              Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                          Original Complaint
          Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 6 of 7




the FLSA, 29 U.S.C. § 201, et seq.

       46.    At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA, 29 U.S.C. § 203.

       47.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       48.    29 U.S.C. §§ 206 and 207 require employers to pay employees a

minimum wage for all hours worked up to forty (40) in one week and overtime wages of

one and one-half times the regular rate of pay for all hours worked over forty (40) in one

week unless the employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       49.    At all times material herein, Defendant misclassified Plaintiff as exempt

from the overtime requirements of the FLSA.

       50.    Despite the entitlement of Plaintiff to lawful overtime wages under the

FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       51.    Defendant’s conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       52.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.




                                           Page 6 of 7
                           Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                       Original Complaint
           Case 5:20-cv-00976-OLG Document 1 Filed 08/19/20 Page 7 of 7




                            VI.    PRAYER FOR RELIEF

      WHEREFORE, premises considered, Plaintiff Rosalinda Sanchez respectfully

prays that Defendant be summoned to appear and to answer herein and for declaratory

relief and damages as follows:

      A.       A declaratory judgment that Defendant’s practices alleged herein violated

the FLSA and its relating regulations;

      B.       Judgment for damages for all unpaid overtime wages pursuant to the

FLSA and its relating regulations;

      C.       Judgment for liquidated damages pursuant to the FLSA and its relating

regulations;

      D.       An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorneys’ fee, and all costs connected with this action; and

      E.       Such other and further relief as this Court may deem just and proper.

                                                          Respectfully submitted,

                                                          PLAINTIFF ROSALINDA SANCHEZ

                                                          SANFORD LAW FIRM, PLLC
                                                          ONE FINANCIAL CENTER
                                                          650 S. SHACKLEFORD, SUITE 411
                                                          LITTLE ROCK, ARKANSAS 72211
                                                          TELEPHONE: (501) 221-0088
                                                          FACSIMILE: (888) 787-2040

                                                           /s/ Josh Sanford
                                                           Josh Sanford
                                                           Tex. Bar No. 24077858
                                                           josh@sanfordlawfirm.com




                                           Page 7 of 7
                           Rosalinda Sanchez v. Opcion Uno, Ltd., et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-976
                                       Original Complaint
